IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                          JANUARY 1999 SESSION              FILED
                                                            July 9, 1999
STATE OF TENNESSEE,           *    C. C. A. # 02C01-9808-CC-00245
                                                         Cecil Crowson, Jr.
            Appellee,         *    OBION COUNTY         Appellate Court Clerk

VS.                           *    Chancellor Michael Maloan, Judge

JOHN BUNCH,                    *   (Worthless Checks)

             Appellant.       *



FOR THE APPELLANT:                 FOR THE APPELLEE:

BRUCE CONLEY                       JOHN KNOX WALKUP
317 South Third Street             Attorney General and Reporter
P. O. Box 427
Union City, TN 38281               ELIZABETH T. RYAN
                                   Assistant Attorney General
                                   425 Fifth Avenue North
                                   2d Floor, Cordell Hull Building
                                   Nashville, TN 37243

                                   THOMAS A. THOMAS
                                   District Attorney General

                                   JAMES T. CANNON
                                   Assistant District Attorney General
                                   P. O. Box 218
                                   Union City, TN 38281-0218




OPINION FILED: _______________



AFFIRMED



JOHN EVERETT WILLIAMS,
Judge
                                             OPINION

        After the defendant, John Bunch, pleaded guilty to two Class D worthless

checks violations, the Obion County Circuit Court1 sentenced him to fifteen days

in the county jail, to four years in Community Corrections, and to pay $2519.15

restitution to the victim. At a subsequent hearing, the trial court imposed an

additional fifteen days confinement and rescinded an order allowing the

defendant to serve his incarceration on weekends. The defendant fled but

reported to jail after the state promised to not prosecute him for that flight. The

trial court imposed an additional ten days incarceration at a subsequent hearing.

The defendant appeals, asserting that (1) the trial court improperly amended a

final judgment; (2) the additional fifteen days of confinement violated double

jeopardy; (3) the trial court should have set aside a sentencing order; (4) the

additional fifteen days of confinement violated the agreement between the state

and the defendant regarding prosecution for flight; and (5) the trial court should

have dismissed certain pleadings. We AFFIRM the trial court’s judgment.



                                          BACKGROUND

        After the defendant pleaded guilty and received his sentence, he entered

into a written Behavioral Contract Agreement with Westate Corrections Network

regarding his Community Corrections obligations. The trial court later entered an

ex parte order, requested by the defendant, allowing service of his fifteen days

on consecutive weekends.



        The state sought rescission of that ex parte order at a subsequent hearing

on February 9, 1998, and developments at this proceeding indicated that the



        1
           Judg e W illiam B. Ac ree, J r., of th e Ob ion C oun ty Circ uit Co urt, re cus ed him self
because of his knowledge of the defendant’s business dealings. After Chancellor Maloan
accep ted the de fendan t’s guilty pleas, Ju dge Ac ree pres ided ove r the Feb ruary 9, 199 8 hearing .
However, at the defendant’s request, Judge Acree recused himself from the two subsequent
hearings.

                                                   -2-
defendant had not complied with his sentence restrictions. On four consecutive

weekends the defendant did not report to jail. The defendant explained that he

had been making and installing signs for Community Corrections instead of

reporting to jail. Apparently, unidentified persons also reported the defendant’s

violating his Community Corrections restrictions by attending basketball games

and fair board meetings.



       The trial court rescinded the ex parte order and amended the original

judgment by adding fifteen days of jail time, with service to commence the

following day. With five day’s credit, the defendant would serve twenty-five

consecutive days. Further, the trial court explicitly instructed the defendant that,

absent public service in the presence of an appropriate officer, he was to be

either at his home or at his place of business after his release from jail.



       The defendant did not report to jail as ordered but rather fled, apparently

to Memphis. The defendant reported to jail on or about March 2, 1998, after

securing the state’s promise not to prosecute him for his flight.



       At a hearing on April 20, the defendant objected to certain pleadings.

Westate apparently served the defendant a copy of a petition and a violation

report in March, after the defendant had surrendered. On April 16, the

defendant allegedly received an amended violation report. At the April 20

hearing, the defendant asserted that his counsel had located another filed

petition, seeking revocation of the defendant’s contract with Westate, at the

courthouse.



       The defendant also objected to the additional sentence imposed on

February 9. The court granted an extension regarding the allegedly improper



                                         -3-
pleadings but heard argument regarding the February 9 order for additional jail

time.



        At the April 20 hearing, David Hamblen,2 the defendant’s counsel at the

February 9 hearing, testified that he did not appeal the extra fifteen days

because he “thought things kinda got out of hand on the end of that hearing and

the judge got mad, and [Hamblen] thought when he cooled down, we’d approach

him and see if we couldn’t get those extra fifteen days set aside.” Hamblen did

not pursue this matter because he “wasn’t hired to” and because he could not

locate the defendant.



        Brian Petty, the Westate officer assigned to the defendant, opined that the

defendant did not violate the program prior to February 9,3 and he testified that

he had not sought to revoke the defendant, to report him as a violator, or to

increase his punishment prior to that date. The Chancellor held that the

defendant did not file a timely appeal and dismissed the defendant’s claim

regarding the February 9 order for lack of jurisdiction to alter a final order.



        On May 6, 1998, the trial court presided over a hearing regarding the

pleadings and the alleged violation of an agreement with the state. Petty’s

testimony established several violations. The defendant’s fleeing resulted in his

disobeying the trial court’s order to report to jail, his violating his house arrest,

and his failure to report to Westate. His actions thus constituted at least three

distinct violations.




        2
         Hamblen represented the defendant at the February 9 hearing, and Mr. Bruce Conley
represented the defendant in subsequent proceedings.

        3
           However, at the February 9 hearing Petty acknowledged his receiving reports of the
defendant’s attending games and of the defendant’s frequenting restaurants. Both actions
violated the terms of his Comm unity Correction.

                                               -4-
       At the May 6 hearing, the defendant testified that he was upset with the

extra time imposed by the trial court on February 9. He further testified that he

understood that the state’s promise not to prosecute precluded his receiving any

additional time because of his flight. The trial court took the matter under

advisement and subsequently issued an order which first imposed an additional

ten day sentence and then returned the defendant to Westate’s supervision.

                                     ANALYSIS

       This Court applies an abuse of discretion standard when reviewing

appeals based on trial court’s modification of a Community Corrections

sentence. See State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (An abuse of

discretion standard applies to Community Corrections revocations, as in

probation revocations, because of the analogous nature of the two sentencing

alternatives.); State v. Cheakeater Johnson, No. 01C01-9308-CC-00285 (Tenn.

Crim. App. filed July 21, 1994) (“[T]he standard of review is the same whether

the trial judge actually revoked probation or simply modified the conditions.”).

Therefore, this Court will not disturb the trial court’s judgment unless the record

contains no substantial evidence to support the conclusion of the trial judge that

a violation of the Community Corrections restrictions has occurred. See Harkins,

811 S.W.2d at 82-83.



       The defendant states that “[a]ll issues pertaining to [his] appeal are

related to the trial court proceedings held to enforce the [allegedly] invalid order

of February 9, 1998, which amended the judgment of December 9, 1997, and

increased the period of confinement from fifteen to thirty days.” The defendant

asserts that this order was invalid because it was entered after the judgment of

December 9, 1997, became final and because it was entered without notice to

the defendant.




                                         -5-
       By statute, when a defendant is sentenced to Community Corrections, a

sentencing court

       shall . . . possess the power to revoke the sentence imposed at any
       time due to the conduct of the defendant . . . , and the court may
       resentence the defendant to any appropriate sentencing
       alternative, including incarceration, for any period of time up to the
       maximum sentence provided for the offense committed, less any
       time actually served in any community-based alternative to
       incarceration.


Tenn. Code Ann. § 40-36-106(e)(4). Further, a trial court retains “full jurisdiction

over the manner of the defendant’s sentence service.” Tenn. Code Ann. § 40-

35-212(c). An aggrieved defendant may appeal his sentencing within thirty days

of its date of entry of the judgment. See Tenn. Code Ann. § 40-35-401(a); Tenn.

R. App. P. 4. In criminal matters, this Court may waive the thirty-day limit “in the

interests of justice.” Tenn. R. App. P. 4(a). We agree with the trial court’s

finding that the defendant has waived his opportunity to appeal the order of

February 9, 1998.



       The judgment relevant to the February 9, 1998, hearing was entered

February 12, 1998. The defendant had “no legitimate expectation of finality in

the severity of [the] sentence.” State v. Griffith, 787 S.W.2d 340, 342 (Tenn.

1990). The defendant did not appeal based on lack of notice but rather fled to

Memphis for over a month, and the pertinent appeal was filed June 29, 1998.

Such flight does not invoke our waiving the time limit “in the interests of justice.”

Further, the authority granted to the sentencing court by the General Assembly,

regarding modifying a Community Corrections sentence, does not invoke double

jeopardy concerns. See Griffith, 787 S.W.2d at 342. This issue is without merit.



       The defendant alleges that the state violated its agreement, in that the

defendant’s surrender precluded the state from prosecuting him for his flight and



                                         -6-
failure to appear. The defendant further asserts that “there is no indication that

[he] was ever told that such a distinction [between prosecution for failing to

appear and for extra days of incarceration imposed because of his flight] would

be made.” We agree with the trial court’s finding that the imposed sentence was

not a consequence of prosecution for the separate offense of failure to appear,

see Tenn. Code Ann. § 39-16-609(a)(2), but rather a consequence of the

defendant’s multiple violations of his sentence restrictions. This issue is without

merit.



         Regarding the defendant’s claim of improperly filed and served pleadings,

the trial court granted an extension of time for preparation, after the defendant

was fully aware of all charges and of all agreement violations. This issue is

without merit.



                                  CONCLUSION

         We AFFIRM the judgment below.




                                          _______________________________
                                          JOHN EVERETT WILLIAMS, Judge


CONCUR:




_______________________________
DAVID G. HAYES, Judge




________________________________
JOE G. RILEY, Judge

                                         -7-